Citation Nr: 1046019	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-25 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for service-connected degenerative disc disease of L5-S1 of the 
lumbar spine.

2.  Entitlement to service connection for numbness of both legs 
and both arms.

3.  Entitlement to service connection for a left knee disability, 
including as secondary to service-connected right knee and lumbar 
spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In March 2009, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

In July 2009, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record upon its return to the Board discloses that 
the development requested by the Board was not completely 
accomplished.  In this regard, where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the previous remand, the RO was directed to obtain VA 
examinations in order to determine the etiology of the Veteran's 
left knee disability and the severity of the neurological 
abnormalities associated with the Veteran's service-connected 
lumbar spine disability.  Specifically, the examiner was to 
provide an opinion as whether it is at least as likely as not 
that any current left knee disability had its onset during active 
service, is related to any in-service disease or injury, or was 
caused or aggravated by the Veteran's service-connected right 
knee or lumbar spine disabilities.  Regarding the neurological 
abnormalities, the examiner was to identify any symptoms due to 
disc syndrome, describe the nerve(s) affected by nerve root 
compression, and note the total duration of any incapacitating 
episodes of disc syndrome in the lumbar spine.  

A March 2010 VA examination revealed that the Veteran had minimal 
enthesopathy of the extensor mechanism insertion of the patella 
of the left knee.  The examiner opined that the left knee 
disability was less likely than not caused by or a result of the 
right knee and lumbar condition.  The examiner explained that 
some causes of enthesopathy included Crohn's disease, Reiter's 
syndrome, Postman's heel, Iliotibial band syndrome, plantar 
fasciitis, and ankylosing spondylitis; none of which were related 
to this Veteran.  The Board finds the examiner's rationale 
unclear.  Additionally, the examiner failed to provide an opinion 
as whether it is at least as likely as not that any current left 
knee disability had its onset during active service or was 
aggravated by the Veteran's service-connected right knee and 
lumbar spine disabilities.  Therefore, another opinion is 
necessary for a determination on the merits in this case.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 
Vet. App. 46 (2007).  

Additionally, during the March 2010 VA examination, the Veteran 
was found to have S1 radiculopathy following an EMG.  The 
examiner did not specify what nerve or nerves were affected nor 
did she address whether the Veteran had any symptoms due to disc 
syndrome or note the total duration of any incapacitating 
episodes of disc syndrome in the lumbar spine.  Therefore, the 
Board again finds that another opinion is necessary for a 
determination on the merits in this case.  Barr, 21 Vet. App. 
303; Daves, 21 Vet. App. 46.  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.

As the present claim on appeal for service connection for 
numbness of the arms and legs would clearly be affected by the 
findings of the lumbar spine neurological examination, the Board 
finds that these issues are inextricably intertwined and must 
defer consideration of the issue of service connection for 
numbness of the arms and legs at this time.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

In September 2010, the Veteran submitted additional evidence 
directly to the Board; his representative waived consideration of 
the evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2010).  That evidence should be considered 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the nature and likely 
etiology of the Veteran's left knee disability.  
The claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

Based on the examination and review of the 
record, the examiner is requested to provide an 
opinion as whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that any current left knee 
disability had its onset during active service, 
is related to any in-service disease or injury, 
or was caused or aggravated by the Veteran's 
service-connected right knee or lumbar spine 
disabilities.

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus a 
temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is present, 
the clinician should indicate, to the extent 
possible, the approximate level of left knee 
disability present (i.e., a baseline) before the 
onset of the aggravation.   

A detailed rationale for any opinion expressed 
should be provided.

2.  Schedule the Veteran for VA neurologic 
examination to determine the severity of the 
neurological abnormalities associated with 
his service-connected lumbar spine 
disability.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner(s) should review the results of any 
testing prior to completion of the report. 

The examiner should identify any symptoms 
(including, but not limited to, any 
paresthesia or other neurological pathology 
in the Veteran's lower extremities, and/or 
any bowel or bladder impairment) due to 
disc syndrome and describe the nerve(s) 
affected, or seemingly affected, by nerve 
root compression.  The neurologist should 
note the total duration of any 
incapacitating episodes of disc syndrome in 
the lumbar spine.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.)

3.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


